Guy, J.
I am of the opinion that the doctrine of estoppel has no applicability, as the pledgee had no knowledge o.f and did not rely upon any previous dealings between plaintiff and Bonner, the pledgor.
The evidence of plaintiff’s salesman is convincing that notwithstanding the memorandum signed by the pledgor, she was “ entrusted with the possession ” of the merchandise in question “ for the purpose of sale,” and must be “ deemed to be the true owner thereof ” to the extent of giving validity to her contract with defendant, pledging said merchandise for moneys advanced to her. Thompson v. Goldstone, 171 App. Div. 666, 668.
Judgment reversed and complaint dismissed, with thirty dollars costs in this court and costs in the court below.